This case comes before us on a motion by Eastern Wire Products Co. (employer) to affirm a decree by the Workers’ Compensation Commission granting employer’s petition to review on the ground that the employee had committed a fraud on the employer in claiming injury during the course of her employment when in act her injury had occurred while she was engaged as a domestic worker outside of her regular employment.
Pursuant to Rule 16(g), this matter was placed on the motion calendar to give the employee an opportunity to show cause why the decree of the full Commission should not be affirmed. Insufficient cause having been shown, the motion to affirm the decree of the full Commission is hereby granted.